Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 14 February 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          [14 February 1784]
        
        We have had the honour to receive your most esteem’d Favour of the day before yesterday, and observe with pleasure that your Excellency agrees to the alteration which we have proposed by our last in the Plan of a new Loan.
        We had this morning a conference with the Brokers, which was proposed for to have the answer of the Undertakers, and in which we expected the Matter should be quite regulated. But it is with a

great displeasure, that we were obliged to remit the conclusion till next monday, and that we are in the necessity to give you again such a disagreable account.
        The Undertakers agree with us in the opinion that the Loan will have a very good Succes by a public Subscription, but they do not incline to run the risque of it for the whole amount. They only offer to engage till a Million or Some thing more, but we could not possibly Succeed to determine them to double the Sum, and because it is your absolute order that either all the Bills must be paid, or all return, we could not accept their offers, and in case your Excellency don’t incline in this situation to accommodate yourself to the circumstance, we fear all our endeavours will attend to no purpose. We feel how disagreable it is to your Excellency, but we beg to Submit to your consideration, that the Engagement for a Million will furnish us the Money to pay the first drafts, and that we have a good prospect that the Loan will be carried to the whole Capital of two Millions, or at least to Such an amount that before the other drafts become due, we will have money to pay them all. However in case this should not answer our wishes, you’ll please to consider, that for a Sum of Seven hundred fifty thousand Guilders, which were drawn at 150/d Sight, and which by consequence Must be paid in the Month of May, Mr. Morris took an arangement, that in case they might return unpaid, Congres should not pay any charges attending the return, and that by consequence whenever this should be the case, which we flatter ourself will not happen, the disappointment will be less fatal.
        In these circumstances we venture to advise your Excellency to give us order by your answer to this, that we may monday accept the offer of the undertakers, for a Million, or so much more as they then will engage, and to open the Loan for two Millions upon the plan which you have approved, and then we will be certain to pay the first drafts, and have a good prospect likewise to pay the following, notwithstanding we have not the Satisfaction to have the Same certitude about it.
        We beg to give us your answer upon these proposals by the morrow evening post, and have the honour to remain very respectfully / Sir / Your most humble / and most Obedient Servants.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fÿnje
        
       